TH GAATLEL trial taayers | new york

gt Madison Avenue, 22nd Floor, New York, ivew York reote-iGo: | TEL (212) 84-yoce FAX (ar2) 840-F100

WRITER'S DIRECT DIAL No.
(212) 849-7140

WRITER'S EMAIL ADDRESS
marcgreenwald@quinnemanuel.com

March 23, 2020

Vis E-MAIL AND ECF HEM. END Of, S a)

, FG Meu dAe val
Honorable Lewis A. Kaplan if Atce.

United States District Judge

Southern District of New York ub be / 2 2-7

500 Pearl Street, Courtroom 21B

New York, NY 10007
Re: United States v. Jones, S4 17 Cr. 791

Dear Judge Kaplan:

 

We write respectfully to request an extension of the deadline for Defendant Theryn eK

reply brief in support of his motion for a judgment of acquittal or a new trial, Dkt. No. 174. ne

!
%

current deadline for Mr. Jones? reply is April 2, 2020.

Prior to our receipt of the Government’s opposition, the Bureau of Prisons placed a ban on
all visitation, including legal visits, at least until April 12, 2020, and potentially longer. As a result,
and because of other limitations on our ability to contact Mr. Jones, we have been unable to have
a privileged conversation with him regarding the Government’s Opposition to his motion and our
proposed reply brief. We have requested a legal phone call with Mr. Jones, which we understand
would not be monitored, but we have not received any indication that the request will be granted,
and if so, when.

In light of our inability to communicate with Mr. Jones about his defense and the
uncertainty about when we will be able to do SO, we respectfully request that the deadline to file
Mr. Jones’ reply be extended until one week after the visitation ban at MCC is lifted and we have
had an opportunity to confer with him. No previous request for an extension has been made with
respect to Mr. Jones’ reply brief, and the Government has no objection to this request.

SELL OMAMG! prenhart s enilivan He

    

 

 

Tk. BER Bass
